IN THE COURT OF CRIMINAL APPEALS
OF TEXAS


NO. PD-1210-07


MICHAEL GARDNER, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS
 SMITH COUNTY


Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R 

	The petition for discretionary review violates Rule's of Appellate Procedure 9.3
and 68.5 because it is not accompanied by 11 copies, and it does not contain a copy of the
opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Appeals within thirty days after the date of this order.
En banc.
Delivered October 3, 2007
Do Not Publish.